DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant argues on page 6 that the amendments to claims 1, 8 and 9 overcome the obviousness-type double patenting rejection over the claims of co-pending Application No. 16/155381 in view of Hsu et al (US PUB. 20180150060) in view of Iorio et al (US PUB. 20150324492, herein Iorio).
	However, co-pending application 16/155381 has made the same amendments as the instant application and therefore, this argument is unpersuasive. 
	It is noted that Applicant has been unresponsive to the 35 USC 112(f) claim interpretation that is being applied to the instant claims. Therefore, the claims will continue to be interpreted in light of the guidelines of 35 USC 112(f). 
	Applicant’s arguments in regards to the 35 USC 103 rejection have been deemed persuasive. The 35 USC 103 rejection has been withdrawn in light of the amendments and arguments. 
	The instant claims filed 09/20/2022 are rejected on the ground of nonstatutory double patenting as being unpatentable until resolution of the double patenting rejection happens. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, and 6-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 2 of co-pending Application No. 16/155381 in view of Hsu et al (US PUB. 20180150060) in view of Iorio et al (US PUB. 20150324492, herein Iorio).

Instant application: 16/155298
Claim 1:
Co-pending application: 16/155381
Claim 1 and 2
A postprocessor device that outputs a machining program for controlling a CNC machine tool, comprising


Claim 1:
A numerical controller that controls a motor for driving at least one axis based on a machining program including information about a characteristic shape, the numerical controller comprising:

Claim 1: a memory; and a processor, wherein the processor is configured to:
a characteristic shape recognition unit configured to read information about a characteristic shape to be machined [from cutter location data (CL data)] including information about a characteristic shape in addition to information about a tool path, [wherein the CL data is data generated by a main processor device based on CAD data]
Claim 1: read information about a characteristic shape to be machined from the machining program including the information about the characteristic shape;
a section setting unit configured to set one or more set sections on a tool path in response to the information about the characteristic shape; 
Claim 1: set one or more set sections on a tool path in response to the information about the characteristic shape;
and a motion generation unit configured to generate a machining program including instruction for changing at least one parameter to be used for controlling at least one axis [of the CNC machine tool outside the set section and inside the set section].
Claim 1: and change at least one parameter to be used for controlling the at least one axis outside the set section and inside the set section to generate control data for controlling a motor for driving the at least one axis,
wherein the information about the characteristic shape includes information about a section in which a tool contacts an edge of a workpiece on a tool path
Claim 1: wherein the information about the characteristic shape includes
And wherein the parameter includes a command speed, an allowable acceleration, an allowable jerk, and a time constant related to acceleration/deceleration control 



[for a spindle outside the set section
and inside the set section] the set section being a low-speed section having a start point and an end point set such that the low-speed section is larger than the section in which the tool contacts the edge of a workpiece on the tool path.
Claim 2: (A) a command speed, an allowable acceleration, an allowable jerk, and a time constant related to acceleration/deceleration control, for a feed axis;



Claim 1: information about a section in which a tool contacts an edge of a workpiece on the tool path, and wherein the set section is a low-speed section having a start point and an end point set such that the low-speed section is larger than the section in which the tool contacts the edge of the workpiece on the tool path.
and wherein the start point of the low-speed section is separated from a start point of the section in which the tool contacts the edge of the workpiece on the tool path by a distance corresponding to the time constant, and the end point of the low-speed section is separated from an end point of the section in which the tool contacts the edge of the workpiece on the tool path by the distance corresponding to the time constant.
and wherein the start point of the low-speed section is separated from a start point of the section in which the tool contacts the edge of the workpiece on the tool path by a distance corresponding to the time constant, and the end point of the low-speed section is separated from an end point of the section in which the tool contacts the edge of the workpiece on the tool path by the distance corresponding to the time constant


	Co-pending application 16/155381 does not teach from cutter location data (CL data), wherein the CL data is data generated by a main processor device based on CAD data, of the CNC machine tool outside the set section and inside the set section, for a spindle outside the set section and inside the set section. 
	Hsu teaches of the CNC machine tool outside the set section and inside the set section (0037 lines 19-22, “NC program optimizing unit being electrically connected to the controller of the machine tool can have the optimized NC program transmit to the controller of the machine tool” 0036 lines 3-8, "The acquisition module is configured for acquiring the coordinate set of…which also is segmented by a multiplicity of blocks with each of the blocks includes the line number, processing feed rate, spindle's or main shaft's rotation per minute (rpm) etc.", As explained in 0037 lines 19-22, a program is outputted for controlling the machine tool. Since each individual block makes up a set section, when working on the first block this corresponds to working inside the first set section. When working on a different block from the first, this corresponds to working on outside the set section in relation to the first block.) 
for a spindle outside the set section and inside the set section (0037, 0036).
from cutter location data (CL data) (0035, 0036, 0005).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the teachings of Co-pending application: 16/155381 with the numerical controller of a CNC machine of Hsu since Hsu teaches generating optimized NC program that alleviates the issues of prior arts (0017, 0024).
Co-pending application 16/155381 and Hsu do not teach wherein the CL data is data generated by a main processor device based on CAD data.
Iorio teaches wherein the CL data (taught by Hsu) is data generated by a main processor device based on CAD data (0060).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the teachings of Co-pending application: 16/155381 and Hsu with the CAD teachings of Iorio teaches a means for using CAD as a means for more effective techniques for developing solutions to design problems (0007-0008).
Claims 8 and 9 are similar to claim 1 and are rejected for similar reasons. 
Claim 2 is further taught by the combination of the co-pending application, Hsu and Iorio. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over co-pending Application No. 16/155381 in view of Hsu et al (US PUB. 20180150060) in view of Iorio et al (US PUB. 20150324492, herein Iorio) in further view of Flegel et al (US PUB. 20120011912, herein Flegel).
It would have been obvious to one skilled in the art to have modified co-pending application 16/155381, Hsu and Iorio with the speed synchronization of Flegel because by doing so would allow for “synchronized and correlated movement may be arranged to create an appropriate helical thread lead in the workpiece 12, and also immediately reverse the rotational direction of the thread rolling tool 11 relative to the workpiece 12 and retract the workpiece 12 from the thread rolling tool 11 in a coordinated fashion at the appropriate time” (Flegel, 0051).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: characteristic shape recognition unit, section setting unit, and a motion generation unit in claim 1; a data reading unit and machining program output unit in claim 2; and the motion generation unit in claim 5. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Regarding the characteristic shape recognition unit in claim 1, the generic placeholder, the characteristic shape recognition unit, is recited with functional language to describe the function of the characteristic shape recognition unit. However, no structure for the unit has been disclosed in the claim. The characteristic shape recognition unit has been explained to be part of the postprocessor device in the claim and the postprocessor device in the specification has been given the structure of a CPU (0056) and the algorithms that this CPU performs are described in paragraphs 0069 to 0085 in the instant application. Thus, the structure for the unit is a CPU that performs the disclosed algorithm. 
Regarding the section setting unit in claim 1, the generic placeholder, the section setting unit, is recited with functional language to describe the function of section setting unit. However, no structure for the unit has been disclosed in the claim. The section setting unit has been explained to be part of the postprocessor device in the claim and the postprocessor device in the specification has been given the structure of a CPU (0056) and the algorithms that this CPU performs are described in paragraphs 0069 to 0085 in the instant application. Thus, the structure for the unit is a CPU that performs the disclosed algorithm.
Regarding the motion generation unit in claim 1 and 5, the generic placeholder, the motion generation unit, is recited with functional language to describe the function of motion generation unit. However, no structure for the unit has been disclosed in the claim. The motion generation unit has been explained to be part of the postprocessor device in the claim and the postprocessor device in the specification has been given the structure of a CPU (0056) and the algorithms that this CPU performs are described in paragraphs 0069 to 0085 in the instant application. Thus, the structure for the unit is a CPU that performs the disclosed algorithm.
Regarding a data reading unit in claim 2, the generic placeholder, a data reading unit, is recited with functional language to describe the function of a data reading unit. However, no structure for the unit has been disclosed in the claim. The data reading unit has been explained to be part of the postprocessor device in the claim and the postprocessor device in the specification has been given the structure of a CPU (0056) and the algorithms that this CPU performs are described in paragraphs 0069 to 0085 in the instant application. Thus, the structure for the unit is a CPU that performs the disclosed algorithm.
Regarding a machining program output unit in claim 2, the generic placeholder, a machining program output unit, is recited with functional language to describe the function of a machining program output unit. However, no structure for the unit has been disclosed in the claim. The machining program output unit has been explained to be part of the postprocessor device in the claim and the postprocessor device in the specification has been given the structure of a CPU (0056) and the algorithms that this CPU performs are described in paragraphs 0069 to 0085 in the instant application. Thus, the structure for the unit is a CPU that performs the disclosed algorithm.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Hsu teaches a device that outputs a machining program for controlling a CNC machine tool with shape recognition, setting sections on a tool path related to information about the characteristic shape, and generating a machining program. 
Hsu does not teach wherein the CL data is data generated by a main processor device based on CAD data, at least one axis, wherein the information about the characteristic shape includes information about a section in which a tool contacts an edge of a workpiece on a tool path, and wherein the parameter includes a command speed, an allowable acceleration, an allowable jerk, and a time constant related to acceleration/deceleration control for a spindle outside the set section and inside the set section, the set section being a low-speed section having a start point and an end point set such that the low-speed section is larger than the section in which the tool contacts the edge of a workpiece on the tool path and wherein the information about the characteristic shape to be machined are inserted into the CL data as comments in the form of tagged text, and wherein the start point of the low-speed section is separated from a start point of the section in which the tool contacts the edge of the workpiece on the tool path by a distance corresponding to the time constant, and the end point of the low-speed section is separated from an end point of the section in which the tool contacts the edge of the workpiece on the tool path by the distance corresponding to the time constant.
Kreidler teaches controlling at least one axis of the CNC, and parameters such as command speed. 
Fujishima teaches a time constant related to acceleration and deceleration. 
Niwa teaches outside and inside the section speed control of the tool. 
Iorior teaches CL data generated by a main processor device based on CAD data. 
The cited prior art does not anticipate, suggest, nor render obvious the independent claims 1, 8 and 9 when considered individually or in combination before the effective filing date of the instant application. An updated search was conducted and no new art anticipates, suggests, or makes obvious the claimed invention. Therefore, claims 1, 8 and 9 and their respective dependent claims are deemed allowable
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMEEM SIDDIQUEE whose telephone number is (571)272-1627. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.D.S./Examiner, Art Unit 2116                                                                                                                                                                                                        
/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116